DETAILED ACTION
This action is responsive to the Remarks filed on April 09, 2021.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to the Arguments
As an initial mater, Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Argument: “The Office has not shown that Anderson ox Flanakin teach or disclose ‘detecting a change associated with a template of a plurality of templates, the template of the plurality corresponding to a stage of a plurality of stages in a deployment, wherein the template includes application code and a configuration of a set of computing resources,’ as recited in claim 1. The Office cites first to Anderson at abstract, FIGS. 5-6 and related paragraphs, and paragraphs [0004] and [0020] regarding ‘managing application template artifacts throughout an application's lifecycle in a cloud computing environment’ as allegedly teaching the claimed templates. Office Action at page 8. However, these portions appear to simply disclose that the templates of Anderson contain pointers to artifacts used in successive phases of an application’s lifecycle. See Anderson at paragraph [0004], Anderson does not teach that a pointer is application code.
  	The Office then cites to Anderson at paragraphs [0059] and [0062]-[0065] to allegedly teach that identifying changes occurring in the artifacts/phases is analogous to detecting the claimed changes associated with a template. Office Action at pages 8-9. However, Anderson at paragraph [0059] simply disclose ‘identifying] a set of changes to the set of artifacts,’ and that artifacts represent ‘application requirements, application tasks, application source codes, application test cases, application defects, application builds, application compliance requirements, etc.’ Note that “the set of changes occur[] between individual phases of the set of successive phases’ and that ‘the set of changes [are propagated] to the set of templates.’ Anderson at paragraphs [0005]-[0008], Anderson further specifies that ‘the templates may contain pointers to artifacts used in the phases assigned thereto [where] ‘each phase of a set of successive phases of the application’s lifecycle’ and ‘each template typically refers to a template in a preceding phase of a lifecycle. Anderson at paragraph [0004], In other words, Anderson appears to identify when an application code change occurs in an artifact, not an actual change of the template, because ‘identifying] a set of changes to the set of artifacts” merely refers to the artifacts that are not included in the template as indicated by Anderson at paragraphs [0005]-[0008], Accordingly, Anderson does not teach detecting a change to a template where ‘a template includes application code and a configuration of a set of computing resources,’ as recited in claim 1.” (Remarks pages 8-10).	Response: Examiner respectfully disagrees with the applicant. In regards the argued limitation “detecting a change associated with a template of a plurality of templates, the template of the plurality corresponding to a stage of a plurality of stages in a deployment, wherein the template includes application code and a configuration of a set of computing resources;” the Examiner would like to point out that this limitation is considered broad. First, “detecting a change”, in here is unclear and silent what type of change has been detected – emphasis added. The limitation describes the template includes application code and a configuration of a set of computing resources, however, this doesn’t limit the detected change is related to code or a configuration in a resource. Therefore, the “detecting a change” is totally broad and open for multiple interpretations. Anderson’s template is linked to artifacts that are managed through pointers, this way is able to track changes and propagate them to other subsequent phases/templates.
  	The prior art of record as rejected in the latest office action clearly indicates that changes (i.e. detected changes) are being propagated to other templates “Any changes occurring in the artifact/phases are propagated to the corresponding template” (Anderson, [0004], [0020]). Furthermore, paragraph [0059] indicates templates are related to successive phases/stages corresponding to a lifecycle of an application. Each template contains pointers referring to artifacts that could be (e.g. application requirements, application defects, application builds, etc.). In here Anderson clearly and explicitly discloses “propagate the set of changes to the set of templates” and “generate a subsequent version of each of the set of templates to which the set of changes apply”. One skilled person in the art would know that a subsequent version (e.g. v1, v2) brings up new changes/modifications (see figures 6-7 below). Actually, in paragraphs [0077]-


    PNG
    media_image1.png
    575
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    207
    media_image2.png
    Greyscale

  	Applicant’s arguments have been considered, however, the limitation fails to describe what type of change has been detected. Anderson fully teaches this requirement when detecting artifacts changes linked in each template in order to propagate them to other templates/phases. Applicant’s arguments are not persuasive, the rejection is fully maintained. To expedite the prosecution, the Examiner encourages the applicant amending the claim to point out what the changes are and/or to incorporate the identified allowable subject matter in all independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Instant application
Pat. No. 10/318,285
Claim 1
1. A computer-implemented method, comprising:
detecting a change associated with a template of a plurality of templates, the template of the plurality corresponding to a stage of a plurality of stages in a deployment, wherein the template includes application code and a configuration of a set of computing resources;assigning, in response to detecting the change based at least in part on the plurality of templates, at least a first subset of the set of the computing resources and a second subset of the set of the computing resources for deploying to respective stages of the plurality of stages, the second subset different from the first subset;based at least in part on assigning the first subset and second subset, submitting a request to deploy a resource of the respective subset of the set of resources; andutilizing the resource to execute an application determined based at least in part on the code.


1. A computer-implemented method, comprising: detecting a change to a pipeline template package comprising application source code and encoding resources associated with a plurality of infrastructure templates, each template corresponding to a stage of a plurality of stages;  in response to detecting the change, generating an infrastructure template based at least in part on the application source code for each stage of the plurality of stages, wherein: a first infrastructure template indicates a first configuration of the encoded resources for a first stage of the plurality of stages;  and a second infrastructure template indicates a second configuration of the encoded resources for a second stage of the plurality of stages, the second configuration being different from the first configuration;  selecting, at a particular stage, a corresponding infrastructure template;  provisioning a set of resources to be configured in accordance with the corresponding infrastructure template;  andexecuting machine readable code generated from the application source code to utilize the set of resources. 

5. A system, comprising:one or more processors; andmemory that stores computer-executable instructions that, as a result of execution, cause the one or more processors to:
detect a changed code for a first template corresponding to a stage of a plurality of stages, the first template of a set of templates, wherein the changed code corresponds to an application and a configuration of computing resources;provision, based at least in part on the changed code, a first portion of a set of resources to be associated with the first template, andtransmit a request to deploy the provisioned resources to an execution environment.

Claim 5
5. A system, comprising: one or more machine-readable mediums having stored thereon a set of instructions, which if performed by one or more processors, cause the system to at least:detect a change to a template package 
comprising application source code and encode resources associated with a 
plurality of infrastructure templates, each template corresponding to a stage 
of a plurality of stages;  receive parameters for deployment of a set of resources to be utilized in a deployment according to the plurality of infrastructure template;  assign, based at least in part on the parameters, at least a first subset of the set of resources and a second subset of the set of resources to respective stages of the plurality of stages of the deployment, 
the second subset different from the first subset;  and in response to assigning the first subset and second subset, transmit a request to another 
  computer system to deploy a resource of      the respective subset of the set of   resources.

Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 13
13. A non-transitory computer-readable storage medium comprising executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:determine, in response to a detected change in a template of a plurality of templates corresponding to a stage of a plurality of stages in a deployment, a configuration of a set of resources to be deployed at the stage of a plurality of stages, wherein the change relates to application code and a computing resources of the set of resources;provision, based at least in part on the configuration, a subset of the set of resources to the stage of the deployment; andtransmit a request to deploy the provisioned subset of the set of resources.
Claim 13
13. A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
detect a change to a template package and encoded resources associated with a 
plurality of templates, each template corresponding to a stage of a plurality 
of stages;  determine parameters for deployment of a set of resources to be deployed at each stage of the plurality of stages of a deployment;  assign, based at least in part on the parameters, subsets of the set of resources to 
respective stages of a plurality of stages of the deployment, wherein at least a first subset of the set of resources is different from at least a second subset of the set of resources; and in response to assigning the first subset and second subset, transmit a request to another computer system to deploy a resource of the respective subset of the set of resources.
Claim 14
Claim 14
Claim 19
Claim 19


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913 – hereinafter Anderson) in view of Flanakin et al. (US Pub. No. 2018/0101371 – hereinafter Flanakin).
  	With respect to claim 1 (currently amended), Anderson teaches a computer-implemented method, comprising:    	detecting a change associated with a template of a plurality of templates, the template of the plurality corresponding to a stage of a plurality of stages in a deployment, wherein the template includes application code and a configuration of a set of computing resources (see abstract, figures 5-6 (and related paragraphs) and paragraphs [0004], [0020], managing application template artifacts throughout an application’s lifecycle in a cloud computing environment. A workload template is assigned to each phase (i.e. stage) of a set (i.e. plurality) of successive phases (i.e. stages) of the application’s lifecycle. Template contains pointers to artifacts (i.e. source code/scripts) used in the phases. Any changes occurring in the artifacts/phases are (e.g., application requirements, application tasks, application source codes, application test cases, application defects, application builds, application compliance requirements, (i.e. configuration of resources and code changes) used in the set of successive phases; identify a set of changes to the set of artifacts, the set of changes occurring between individual phases of the set of successive phases; propagate the set of changes to the set of templates. Furthermore, see paragraphs [0022], [0024], [0027], [0093]-[0094], cloud computing provisioning on-demand computing resources).  	Anderson is silent to disclose:  	assigning, in response to detecting the change based at least in part on the plurality of templates, at least a first subset of the set of the computing resources and a second subset of the set of the computing resources for deploying to respective stages of the plurality of stages, the second subset different from the first subset;  	based at least in part on assigning the first subset and second subset, submitting a request to deploy a resource of the respective subset of the set of resources; and
  	utilizing the resource to execute an application determined based at least in part on the code.  	However, in an analogous art, Flanakin teaches:  	assigning, in response to detecting the change based at least in part on the plurality of templates, at least a first subset of the set of the computing resources and a second subset of the set of the computing resources for deploying to respective stages of the plurality of stages, the second subset different from the first subset (see abstract, an application platform in a cloud environment includes a portal to provide user access to a deployment manager. The deployment manager includes a user interface, a template library, a template editor, and a deployment mechanism. The user interface is configured in the portal. The template library includes a set of preconfigured templates, and each preconfigured template corresponds with one or more resources of the application platform. The template editor receives one or more preconfigured templates from the set of preconfigured templates and facilitates user modification of the preconfigured template via the user interface. See figures 2, 4 and paragraphs [0027]-[0029], each template can deploy one or multiple services along with dependencies (e.g. multiple/plurality, i.e. first/second subset of resources). The templates 214 can be reused to repeatedly deploy the application 202 during various stages of the application lifecycle. Furthermore, see paragraph [0033], the deployment mechanism 306 deploys the modified or preconfigured templates in the template editor 304 with the resource manager 208).   	based at least in part on assigning the first subset and second subset, submitting a request to deploy a resource of the respective subset of the set of resources (see abstract, figure 4 at 406 “deploy user modified template in application platform” and paragraphs [0004], [0021], [0023], [0027]-[0029], [0035], each template can deploy one or multiple services along with dependencies. The templates 214 can be reused to repeatedly deploy the application 202 during various stages of the and   	utilizing the resource to execute an application determined based at least in part on the code (see figures 2-3 and paragraph [0024]-[0028], deployment of application 202 and using the resources via the resource manager 212). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Anderson’s teaching which set forth a method for managing application template artifacts throughout an application's lifecycle in a networked computing environment (e.g., a cloud computing environment), by assigning and deploying resources to different stages as suggested by Flanakin, as Flanakin would provide an enhanced way to manage cloud computing platforms and infrastructure by allowing developers to build, deploy, and manage and resources for applications more efficiently.  	With respect to claim 5 (currently amended), the claim is directed to a system that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Anderson also teaches such a system in figure 1 including a memory 28 and processing unit 16).  	With respect to claim 8 (original), the combination of Anderson and Flanakin teaches wherein the instructions further include instructions that, as a result of execution by the one or more processors, further cause the system to:  	determine one or more tests based at least in part on a first stage (Anderson, see paragraphs [0062]-[0088] and figures 5-6, set of test per stages and cycles) and  	transmit an indication to a separate computer system to run the one or more tests using at least the first portion of the set of resources (Flanakin, see paragraph [0034], template 310 defining resources to deploy, parameters can provide for customized deployment for a particular environment such as testing).  	With respect to claim 9 (original), Flanakin teaches wherein the changed code is encoded using a structured markup language (see paragraphs [0027], [0034], custom code or a script (e.g. JSON)).  	With respect to claim 10 (original), Flanakin teaches determine whether the resource is dependent on an additional resource; and assign, when the resource is dependent, the additional resource to the respective stage associated with the resource (see paragraphs [0027]-[0028], resource manager 212 provides the facilities to manually track and manage independent resources in the subscription and determining which resources exist in the subscription 206 and provisioning missing resources 208 that can be uses to complete a resource group and to resolve dependencies between resources).  	With respect to claim 11 (original), Flanakin teaches	determine the first portion of the set of resources comprises a global resource; and assign the first portion of the set of resources to be utilized before at least the second subset of the set of resources (see paragraphs [0027]-[0028], resource manager 212 provides the facilities to manually track and manage independent resources in the subscription and determining which resources exist in the subscription 206 (i.e. global resource) and provisioning missing resources 208 that can be uses to complete a resource group and to resolve dependencies between resources (i.e. assigning)).  	With respect to claim 12 (original), Flanakin teaches determine the first template is associated with a region (see figure 2 and paragraph [0028], resource manager accessing declarative templates 214 (i.e. region in memory)) and   	provision the first portion of the set of resources according to the changed code when the resource is not currently utilized within the region (see paragraphs [0027]-[0028], resource manager 212 provides the facilities to manually track and manage independent resources in the subscription and determining which resources exist in the subscription 206 and provisioning missing resources 208 that can be uses to complete a resource group and to resolve dependencies between resources. Examiner notes: the term “region” is broad open to multiple interpretations, in this case the Examiner is interpreting “region” as merely an area/space/storage having resources dependencies wherein Flanakin provide them if missing).  	With respect to claim 13 (currently amended), the claim is directed to a system that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Anderson also teaches such a medium in paragraph [0092]).  	With respect to claim 14 (original), the combination of Anderson and Flanakin teaches detect a change to a source code including one or more parameters associated with the set of resources, wherein the parameters indicate the subset of the set of resources to be deployed (Anderson, see paragraphs [0059], [0062]-[0065], provide a set of pointers in the set of templates, the set of pointers referring to a set of artifacts (e.g., application requirements, application tasks, application source codes, application test cases, application defects, application builds, application compliance requirements, (i.e. configuration of resources and code changes) used in the set of successive phases; identify a set of changes to the set of artifacts, the set of and  	provision, for the stage of the deployment, machine readable code associated with the source code, the machine readable code, as a result of execution, utilizes at least some of the subset of the set of resources (Flanakin, see figure 2 and paragraph [0024]-[0028], deployment of application 202 and using the resources. Furthermore, see the rejection of claim 1 above, which contains similar rationale).
  	With respect to claim 15 (original), Flanakin teaches wherein the executable instructions that cause the computer system to determine the configuration of the set of resources include instructions that cause the computer system to order deploying the set of resources based at least in part on dependencies associated with the set of resources (see abstract and paragraph [0031] and figure 3, template library 302 having a collection of preconfigured templates 310 suitable for modification corresponding with various resources. See paragraph [0004] and figure 3 template editor 304, the template editor receives a preconfigured template from the set of preconfigured templates and facilitates user modification via the user interface. See paragraph [0028], resource 208 can be deployed and managed via resource manager 212 using declarative templates 214. Each template can deploy one or multiple services along with dependencies. The templates 214 can be reused to repeatedly deploy the application 202 during various stages of the application lifecycle (see paragraphs emphasis added. The template 214 describes a resource in a document provided in a selected data format such as JavaScript Object Notation, or JSON. See paragraph [0029], templates can include large documents in particular syntax, developers can draft new templates using code editors. Furthermore, see figure 4 block 406 deploy user modified template in application platform and paragraphs [0018], [0022], [0027]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913) in view of Flanakin et al. (US Pub. No. 2018/0101371) and further in view of Zlatnik (US Pat. No. 9,626,283).
  	With respect to claim 2 (original), Anderson in view of Flanakin is silent to disclose wherein assigning at least the first subset of the set of resources or the second subset of the set of resources is further based on a detected failure of previously executing the application.  	However, in an analogous art, Zlatnik teaches wherein assigning at least the first subset of the set of resources or the second subset of the set of resources is further based on a detected failure of previously executing the application (see abstract, assigns bug or errors associated with an application program to one or more developers (i.e. set of resource) that are best suited to address the bug (i.e. failure)).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Anderson and Flanakin, by assigning resources based on a detected failure as suggested by Zlatnik, as Zlatnik would provide a mechanism for addressing and .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913) in view of Flanakin et al. (US Pub. No. 2018/0101371) and further in view of Savage (US Pub. No. 2007/0038977).  	With respect to claim 6 (original), Anderson in view of Flanakin is silent to disclose wherein the instructions to provision the first portion of the set of resources, as a result of execution by the one or more processors, cause the system to run one or more unit tests to determine how the changed code affected how an application executes.   	However, in an analogous art, Savage teaches wherein the instructions to provision the first portion of the set of resources, as a result of execution by the one or more processors, cause the system to run one or more unit tests to determine how the changed code affected how an application executes (see paragraph [0040], test management 151 stores and manages versions of test cases (i.e. test unit) along with test results 133 associated with the test cases, such as pass and fail data for each test case).   	 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Anderson and Flanakin, by running a test to determine change outcome as suggested by Savage, as Savage would provide a mechanism capable to execute requirement models and generate expected results using test cases.	With respect to claim 7 (original), Savage teaches wherein the instructions to detect the changed code, as a result of execution by the one or more processors, cause the system to detect that one or more tests failed at a particular stage of the plurality of stages (see paragraph [0040], test management 151 stores and manages versions of test cases (i.e. test unit) along with test results 133 associated with the test cases, such as pass and fail data for each test case).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913) in view of Flanakin et al. (US Pub. No. 2018/0101371) and further in view of To et al. (US Pub. No. 2016/0132806 – hereinafter To).  	With respect to claim 16 (original), Anderson in view of Flanakin is silent to disclose wherein the executable instructions that cause the computer system to transmit a request to deploy the provisioned subset of the set of resources include instructions that cause the computer system to receive, via a graphical user interface, an indication of an approval to provision a second stage of the deployment.  	However, in an analogous art, To teaches wherein the executable instructions that cause the computer system to transmit a request to deploy the provisioned subset of the set of resources include instructions that cause the computer system to receive, via a graphical user interface, an indication of an approval to provision a second stage of the deployment (see paragraph [0032], the enterprise catalog services described herein may be implemented in whole or in part on  would provide a lifecycle system responsible for validation, approval, and promotion workflow steps, and a catalog publishing system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913) in view of Flanakin et al. (US Pub. No. 2018/0101371) and further in view of Dehaan (US Pub. No. 2011/0107299).  	With respect to claim 18 (original), Anderson in view of Flanakin is silent to disclose wherein the executable instructions further comprise instructions that, as a result of execution by the one or more processors, further cause the system to determine that one or more changes to a source code are associated with a version change.  	However, in an analogous art, Dehaan teaches wherein the executable instructions further comprise instructions that, as a result of execution by the one or more processors, further cause the system to determine that one or more changes to a source code are associated with a version change (see abstract, paragraph [0003], “It may be desirable to provide systems and methods for integrated package development and machine configuration management, in which both software packages and machine configurations can be generated, tracked, and moved through all phases of the development cycle using an integrated development tool.” See figure 2 (and related paragraphs) propagating a plurality of different packages (e.g. package 1, package 2, package x) among the stages (e.g. beta, stable, productions)). Furthermore, see figure 4 (and related paragraphs), accessing a set of package versions 406 (i.e. pipeline template package), configuring or updating one or more package version 408 (i.e. changing step), store the configured/revised package version in the appropriate stage database 410 (i.e. generating the template for each stage), migrate one or more selected package version(s) to different repository stages 414)).   	 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Anderson and Flanakin, by associating code changes with a version as suggested by Dehaan, as Dehaan would provide an enhanced way to integrate package development and machine configuration management, in which both software packages and machine configurations can be generated, tracked, and moved through all phases of the development cycle using an integrated development tool.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 2013/0268913) in view of Flanakin et al. (US Pub. No. 2018/0101371) and further in view of Simon et al. (US Pub. No. 2016/0337356 – hereinafter Simon).  	With respect to claim 19 (original), Anderson in view of Flanakin is silent to disclose wherein the executable instructions further comprise instructions that, as a result of execution by the one or more processors, further cause the system to:  	determine permissions sufficient to deploy the resource; and  	provide the permissions as part of the request.  	However, in an analogous art, Simon teaches wherein the executable instructions further comprise instructions that, as a result of execution by the one or more processors, further cause the system to:  	determine permissions sufficient to deploy the resource; and provide the permissions as part of the request (see paragraphs [0049]-[0050], [0053], user account and roles for the different stages).   	 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Anderson and Flanakin, by managing permissions to deploy resources as suggested by Simon, as Simon would provide a mechanism through a cloud management service to identify a unified set of permissions that includes the permissions recorded in association with the actionable data.  	With respect to claim 20 (original), Simon teaches wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, further cause the system to fulfill the request in response to determining that fulfilling the request is allowed by a security policy (see paragraphs [0049], [0053], user account and roles for the different stages).
Allowable Subject Matter
Claims 3-4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192